Citation Nr: 1013652	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-27 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel
INTRODUCTION

The Veteran had active military service during World War II, 
from October 1943 to December 1945.  He died in November 
1978.  The appellant is his widow (surviving spouse).  She 
appealed to the Board of Veterans' Appeals (Board) from an 
August 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  
Jurisdiction of the claim was ultimately transferred to the 
RO in North Little Rock, Arkansas, closer to the domicile of 
the appellant.  

To support her claim, the appellant testified at a Board 
videoconference hearing in January 2009 before the 
undersigned Veterans Law Judge.  

The issue on appeal was initially characterized as a new and 
material evidence claim.  However, in a June 2009 decision, 
the Board reopened the claim based on a finding that new and 
material evidence had been submitted.  The Board then 
remanded the issue of service connection for the cause of the 
Veteran's death to the Agency of Original Jurisdiction (AOJ) 
for further development.  The AOJ subsequently completed this 
development.  As such, the issue of service connection for 
the cause of the Veteran's death is once again before the 
Board and ready for appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on November [redacted], 1978.  The immediate 
cause of death listed on the death certificate was 
cardiorespiratory failure due to pulmonary emphysema.  A 
November 1978 coroner and autopsy report similarly concluded 
the Veteran died of cardiorespiratory failure due to 
pulmonary emphysema, vesicular, marked, and bilateral.

2.  At the time of his death, the Veteran did not have a 
single adjudicated service-connected disability. 

3.  There is no evidence of any of the causes of the 
Veteran's death during his military service or for many years 
thereafter.  In addition, although the Veteran was exposed to 
asbestos during service, the competent evidence of record 
reflecting no nexus between the Veteran's respiratory causes 
of death and confirmed in-service asbestos exposure outweighs 
the evidence in support of a nexus.


CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or 
materially contributed to by, an injury or disease incurred 
in or aggravated by active military service.  38 U.S.C.A. §§ 
101(16), 1103, 1110, 1154, 1310, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.1(k), 3.5(a), 3.102, 3.159, 
3.300, 3.303, 3.304, 3.312, (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Review of the claims folder reveals compliance with the VCAA.  
The duty to notify was accomplished by way of VCAA letters 
from the RO to the appellant dated in July 2007, June 2008, 
and July 2009.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
her about the information and evidence not of record that was 
necessary to substantiate her cause of death claim; (2) 
informing her about the information and evidence the VA would 
seek to provide; (3) and informing her about the information 
and evidence she was expected to provide.  See also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
July 2009 letter was also addressed  asbestos exposure.  

In the context of a claim for dependency and indemnity 
compensation (DIC) benefits, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that section 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a Veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  In the present 
case, the VCAA notice letters, especially the July 2009 
letter, are fully compliant with the Court's recent decision 
in Hupp, supra.

Furthermore, the July 2009 letter from the RO further advised 
the appellant of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Thus, the appellant has received all required notice in this 
case, such that there is no error in the content of VCAA 
notice.    

With regards to the timing of her VCAA notice, the Board sees 
the RO did not provide the appellant all necessary VCAA 
notice prior to initially adjudicating her claims in August 
2007, the preferred sequence.  Pelegrini II, 18 Vet. App. at 
120 (2004).  But the Court in Pelegrini II also clarified 
that in these situations VA does not have to vitiate that 
decision and start the whole adjudicatory process anew, as if 
that decision was never made.  Id.  Rather, VA need only 
ensure the appellant receives (or since has received) 
content-complying VCAA notice, followed by readjudication of 
her claim, such that the intended purpose of the notice is 
not frustrated and she is still provided proper due process.  
In other words, she must be given an opportunity to 
participate effectively in the processing of her claim.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a Statement of the 
Case (SOC) or Supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, the timing error was cured.  After providing the 
additional VCAA notice in July 2009, the RO again went back 
and readjudicated the claim in the more recent January 2010 
SSOC.  So each time after providing the required notice, the 
RO reconsidered the claim - including to address any 
additional evidence received in response to the notice.  So 
the timing defect in the notice has been rectified.  
Prickett, 20 Vet. App. at 376.  As such, the Board concludes 
prejudicial error in the timing of VCAA notice has not been 
demonstrated.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009) (reversing prior case law imposing a presumption of 
prejudice on any notice deficiency).

With respect to the duty to assist, the RO has secured 
service treatment records (STRs), service personnel records 
(SPRs), and relevant VA treatment records.  In addition, the 
appellant has also submitted several written personal 
statements, hearing testimony, several lay statements from 
family and friends, several photographs, Naval ship 
histories, Internet records, an autopsy report, a death 
certificate, additional SPRs, medical treatise evidence, a 
physician assistant opinion, as well as informative articles 
and information relevant to the Veteran's service in the 
Navy.  There is no indication in the claims folder that the 
appellant identified and authorized VA to obtain any 
additional private records.  In addition, in July 2007 the 
appellant's representative indicated private medical evidence 
from the 1960s and 1970s was not available.  The VA also 
received negative responses as to the existence of Social 
Security Administration (SSA) records and additional VA 
treatment records from 1975 to 1978.  In a July 2009 
statement the appellant stated she had no additional VA or 
private treatment records to submit.  There is no basis to 
secure any additional evidence.  In addition, VA has obtained 
a medical opinion pertaining to the etiology of the Veteran's 
cause of death consistent with the requirement of 38 U.S.C.A. 
§ 5103A(a).  See also Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 
2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 
2008).  

The Board is also satisfied as to substantial compliance with 
its June 2009 remand directives.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. 
App. 97 (2008) (finding that only substantial compliance, 
rather than strict compliance, with the terms of a Board 
engagement letter requesting a medical opinion is required).  
In this regard, as instructed, the VA secured a medical 
opinion, provided corrective VCAA notice, and attempted to 
secure asbestos exposure records from the Naval Sea Systems 
Command in an August 2009 letter.  Although the Naval Sear 
Systems Command did not respond to the request, it is 
inconsequential and not prejudicial to the outcome of this 
case since the Veteran's in-service exposure to asbestos was 
confirmed from other Navy records.  In this regard, VA is not 
required to search for evidence, which even if obtained, 
would make no difference in the result.  Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (quoting Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  See also Soyini v. Derwinski, 1 Vet. 
App. 541 (1991) (declining to require strict adherence to 
technical requirements and impose additional burdens on VA 
when there was no benefit flowing to the claimant).  Since 
in-service asbestos exposure is conceded, these is no 
reasonable possibility that verification from the Naval Sear 
Systems Command of asbestos exposure would aid in 
substantiating this claim.  Therefore, any deficiencies of 
VCAA assistance are rendered moot.  38 U.S.C.A. § 5103A(a).  

Governing Laws and Regulations for Cause of Death Claim

When it is determined that a Veteran's death is service 
connected, with service connection determined according to 
the standards applicable to disability compensation, his 
surviving spouse is generally entitled to dependency and 
indemnity compensation (DIC).  38 U.S.C.A. § 1310 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.5(a) (2009); see generally 38 
U.S.C.A. Chapter 11.  Generally, a Veteran's death is service 
connected if it resulted from a disability incurred or 
aggravated in the line of duty in the active military, naval, 
or air service.  38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 
3.1(k), 3.303.  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  38 U.S.C.A. §§ 1110 (wartime 
service), 1131 (peacetime service); 38 C.F.R. § 3.303; Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).  In such case, the physician must relate 
the current condition to the period of service.  Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).  Service connection 
may be demonstrated either by showing direct service 
incurrence or aggravation, as discussed above, or by use of 
applicable presumptions, if available.  38 C.F.R. § 3.303(a); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In cases where an appellant asserts service connection for 
injuries or disease incurred or aggravated in combat, 38 
U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. 
§ 3.304(d), are applicable.  This statute and regulation ease 
the evidentiary burden of a combat Veteran by permitting the 
use, under certain circumstances, of lay evidence.  If the 
Veteran was engaged in combat with the enemy, VA shall accept 
as sufficient proof of service connection satisfactory lay or 
other evidence of service incurrence, if the lay or other 
evidence is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  To establish service connection, however, there 
must be medical evidence of a nexus between the current 
disability and the combat injury.  See Dalton v. Nicholson, 
21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. 
App. 521, 523-24 (1996).

To establish service connection for the cause of the 
Veteran's death, the service-connected disability must be 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  A disability is the principal cause of 
death if it was the immediate or underlying cause of death, 
or was etiologically related to the death.  38 C.F.R. § 
3.312(b).  A disability is a contributory cause of death if 
it contributed substantially or materially to the cause of 
death, combined to cause death, aided or lent assistance to 
producing death - e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c).

In short, the appellant is entitled to DIC benefits if the 
principal or contributory cause of the Veteran's death was 
(1) an already service-connected disability that caused or 
aggravated another disability, directly leading to the 
Veteran's death; or (2) a previously nonservice-connected 
disability that was in fact incurred or aggravated by 
service.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303(a), 3.310, 
3.312.

VA is to give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for death benefits.  
38 U.S.C.A. §§ 1154(a) (West 2002).  With regard to lay 
evidence, the Federal Circuit Court recently held that lay 
evidence from the Veteran's spouse, when competent, can 
establish a nexus between the Veteran's death and an in-
service disease or injury.  Davidson v. Shinseki, 581 F.3d 
1313, 1315-16 (Fed. Cir. 2009).  Therefore, a medical opinion 
is not always required to establish such a nexus.  See id.  
As pertinent to this holding, the Federal Circuit has also 
previously rejected as "too broad" the proposition that 
competent medical evidence is always required when the 
determinative issue involves either medical etiology or a 
medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007).  On this point, lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau, 492 F.3d at 
1377 (footnote omitted).  

The VA Adjudication Procedure Manual, M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C (Manual), provides 
information concerning claims for service connection for 
disabilities purportedly resulting from asbestos exposure.  
Common materials that may contain asbestos are steam pipes 
for heating units and boilers, ceiling tiles, roofing 
shingles, wallboard, fire-proofing materials, and thermal 
insulation.  M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C, Subsection (a).  The Manual also lists some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at 
Subsection (f).  

Inhalation of asbestos fibers can lead to a non-exclusive 
list of asbestos related diseases/abnormalities: fibrosis 
(the most commonly occurring of which is interstitial 
pulmonary fibrosis, or asbestosis), tumors, pleural effusions 
and fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system (except the prostate).  Id. at Subsection (b).  

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  The 
extent and duration of exposure to asbestos is not a factor 
for consideration.  Id. at Subsection (d) (emphasis added).   

The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether:  (1) service records demonstrate 
the Veteran was exposed to asbestos during service; 
(2) development has been accomplished sufficient to determine 
whether the Veteran was exposed to asbestos either before or 
after service; and (3) a relationship exists between exposure 
to asbestos and the claimed disease in light of the latency 
and exposure factors.  Id. at Subsection (h).  See also 
VAOPGCPREC 4-2000 (Apr. 13, 2000); 65 Fed. Reg. 33,422 
(2000).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis

The Veteran died on November [redacted], 1978.  The immediate cause 
of death listed on the death certificate was 
cardiorespiratory failure due to pulmonary emphysema.  It was 
noted that he had suffered from pulmonary emphysema for 
"years" prior to his death.  A November 1978 coroner and 
autopsy report similarly concluded the Veteran died of 
cardiorespiratory failure due to pulmonary emphysema, 
vesicular, marked, and bilateral.  Other significant 
anatomical diagnoses listed on the autopsy report were 
arteriosclerosis, abdominal aorta, moderate, as well as 
nephrosclerosis, slight, and cortical cyst, left kidney.  The 
Veteran was also treated for chronic obstructive pulmonary 
disease (COPD) a few months prior to his death.  The Veteran 
was never service connected for any disability during his 
lifetime.  

The appellant-widow primarily asserts that the causes of his 
death, in particular his respiratory problems, are related to 
alleged in-service asbestos exposure.  She contends that 
during his time on the USS Gendreau the Veteran was exposed 
to asbestos, ultimately leading to the causes of his death in 
1978 - cardiorespiratory failure, pulmonary emphysema, or 
COPD.  She also states that his in-service asbestos exposure 
occurred during combat-related situations.  She has also 
implied that malaria and heart disease should be service-
connected as causes of death.  See November 2006 informal 
claim; January 2007 appellant statement, March 2007 appellant 
statement; December 2007 Notice of Disagreement (NOD); August 
2008 Substantive Appeal; and January 2009 video testimony.       

During service, the Veteran's military occupational specialty 
(MOS) was ship's serviceman - laundry.  It also appears from 
his service records that he served as a fireman and as an 
aviation support technician.  His SPRs also record that he 
served aboard the USS Gendreau from March 1943 to December 
1945 during World War II.  A Navy MOS listing received in 
August 2009 and an undated Navy Personnel Bureau document 
confirm that the Veteran's duties as a fireman and aviation 
support technician make it highly probably he was exposed to 
asbestos during service.  Accordingly, the uncontroverted 
evidence is sufficient to find in-service exposure to 
asbestos.  

Moreover, with regard to combat, various ship history records 
from the USS Gendreau confirm that the ship engaged in combat 
with the enemy during the time period the Veteran was on 
board.  Therefore, the Board concludes there is also 
sufficient evidence the Veteran engaged in combat during his 
military service.  It follows that there is satisfactory lay 
evidence of in-service asbestos exposure while in service, 
even if there had been a lack of official confirmation.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Although the 
combat presumption is in effect, the appellant must still 
present evidence etiologically linking the Veteran's in-
service asbestos exposure to his causes of death.  Dalton, 21 
Vet. App. at 36-37; Libertine, 9 Vet. App. at 523-24.  

But STRs are negative for any complaint, treatment, or 
diagnosis of a respiratory disorder.  His service records are 
also negative for malaria or a heart condition, or any other 
condition discussed in his autopsy report.  Overall, his STRs 
do not disclose any evidence in support of the appellant's 
contentions.        

Post-service, there is no medical evidence in the claims 
folder of treatment for respiratory problems until August 
1978, several months prior to his death.  See VA treatment 
record dated in August 1978.  However, the coroner and 
autopsy report noted that his respiratory problems developed 
as early as 1971.  In addition, the appellant credibly 
contends the Veteran was treated by private physicians for 
respiratory problems in the 1950s and 1960s after service, 
but these records are unavailable.  Moreover, the appellant 
has submitted personal statements, lay statements from 
friends and family, and hearing testimony contending that the 
Veteran exhibited and was actually treated for breathing 
difficulties as soon as 5-6 years after discharge.  Still, 
there is no specific allegation of breathing problems during 
service or post-service in the 1940s.  Notably, she has also 
conceded the Veteran was a smoker.  See hearing testimony at 
page 7.  In any event, the Board finds the lay assertions of 
symptoms and treatment for respiratory problems as soon as 5-
6 years after discharge in the 1950s are credible and 
reliable.  Regardless, with regard to continuity of symptoms, 
the Federal Circuit Court has held that such a lapse of time 
(5-6 years) between the alleged events in service and the 
initial manifestation of relevant symptoms after service is a 
factor for consideration in deciding a service-connection 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  It follows that the evidence is insufficient to award 
service connection for his respiratory conditions purely 
based on chronicity in service or continuous symptoms 
thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 
494-97.  The Board does reiterate though that for asbestosis 
claims, in-service symptoms or post-service continuity of 
symptoms is not necessarily required to substantiate the 
claim.   M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Topic 9, Block d.  

Most importantly, with regard to the nonservice-connected 
respiratory causes of death listed on his death certificate, 
there is persuasive, competent evidence against a 
relationship between these disorders and the Veteran's 
verified asbestos exposure during his military service.  38 
C.F.R. §§ 3.1(k), 3.303; Boyer, 210 F.3d at 1353; Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  That is, service 
connection is not warranted for the causes of death listed on 
his death certificate and autopsy report.  An October 2009 VA 
examiner acknowledged that the likelihood of asbestos 
exposure during service was highly probable for the Veteran.  
Regardless, although the Veteran developed respiratory and 
other health problems after service, the examiner assessed 
that the Veteran did not have any of the typical findings 
"suggestive" of asbestosis.  The examiner reasoned that the 
autopsy report was negative for pleural effusion or pleural 
plaques.  The frothy exudate in the bronchi was consistent 
with terminal pulmonary edema, but not indicative of 
asbestosis.  There was also no evidence of interstitial 
fibrosis, nodules, or plaques of the pleura.  The examiner 
concluded that "it is less likely than not" that the 
Veteran's death was due to asbestos lung disease, or that his 
confirmed asbestos exposure during service contributed to his 
death.  Overall, this opinion was thorough, supported by an 
explanation, based on a review of the claims folder, and 
supported by the evidence of record.  The Board observes 
there is also no probative evidence any alleged malaria or 
heart problems or any other conditions noted at death were 
incurred during service.

The Board has also considered a private opinion from a 
physician's assistant dated in July 2009.  This person was 
also the sister-in-law of the Veteran.  She recounted 
witnessing the Veteran's breathing problems post-service back 
to the 1950s.  She also stated that as a physician assistant 
for 24 years she had witnessed many patients with COPD, 
emphysema, and asbestosis.  The Board acknowledges that a 
person need only be a licensed health care practitioner to be 
considered competent to provide medical evidence.  YT v. 
Brown, 9 Vet. App. 195, 201 (1996).  But in the present case 
she failed to provide any definitive statement opining that 
the Veteran's respiratory problems were due to asbestosis or 
a disease related to his military service.  To the extent it 
can be argued she was implying a nexus, her opinion is 
outweighed by the October 2009 VA opinion which is more 
thorough, detailed, and specific.  

The Board also acknowledges that in a March 2007 statement 
the appellant asserted that a private physician told the 
Veteran that his malaria contracted in-service was 
responsible for his symptoms.  The Board has thoroughly 
reviewed the claims folder and no physician whom the 
appellant names has offered this opinion in written form.  In 
this regard, "the connection between what a physician said 
and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  In addition, there is no evidence the Veteran was 
otherwise diagnosed or treated for malaria during service or 
thereafter.   

It was noted by the October 2009 VA examiner that the Veteran 
was a smoker and was said to also have COPD and emphysema.  
These disorders are associated with obstructive lung disease, 
not asbestos, according to the VA examiner.  For claims filed 
after June 9, 1998, the Board emphasizes the law prohibits 
service connection of a death or disability on the basis that 
it resulted from an injury or disease attributable to the use 
of tobacco products by a Veteran during active duty service.  
38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300(a) (2009).  
In any event, it does not appear from the record that the 
appellant made such an assertion regarding the Veteran's 
confirmed tobacco use.  

The Board notes that, with regard to medical treatise 
evidence discussing asbestos, where medical article or 
treatise evidence, standing alone, discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion, a claimant may use such 
evidence to meet the requirement for a medical nexus.  Wallin 
v. West, 11 Vet. App. 509 (1998).  However, an attempt to 
establish a medical nexus between service and a disease or 
injury solely by generic information in a medical journal or 
treatise "is too general and inclusive."  Sacks v. West, 11 
Vet. App. 314, 317 (1998) (a medical article that contained a 
generic statement regarding a possible link between a 
service-incurred mouth blister and a present pemphigus 
vulgaris condition did not satisfy the nexus element).  
Still, medical treatise evidence can provide important 
support when combined with an opinion of a medical 
professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  
See Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding 
that evidence from scientific journal combined with doctor's 
statements was "adequate to meet the threshold test of 
plausibility").  In the present case, asbestos exposure 
during service has already been conceded.  The medical 
treatise information and various Internet articles submitted 
by the appellant otherwise do not provide a basis to grant 
the claim, as they are very general in nature.  In short, in 
the Veteran's particular case, the treatise information does 
not provide sufficient evidence of a nexus between the 
Veteran's confirmed asbestos exposure and his respiratory 
disorders at death.  The Board emphasizes that the October 
2009 VA opinion provides a precise analysis as to why there 
is no nexus in the Veteran's particular case, which outweighs 
any treatise evidence submitted.  

With regard to lay evidence, as noted above, in certain 
instances lay evidence from the Veteran's spouse, when 
competent, can establish a nexus between the Veteran's death 
and an in-service disease or injury.  Davidson, 581 F.3d at 
1315-16.  But in the present case, although the appellant and 
other lay witnesses are indeed competent to report their 
observations on the Veteran's medical symptoms and discomfort 
during his lifetime, they are not competent to render an 
etiological opinion as to the medical etiology of his 
respiratory causes of death, absent evidence showing that 
they have medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(1), (2); Jandreau , 492 F.3d at 1377.  They do not 
meet any of the three exceptions for competent lay evidence 
as listed under Jandreau.  They are also not competent to 
attribute his earlier respiratory symptoms in service to 
asbestosis, a diagnosis necessitating medical education and 
training.  There is no specific medical diagnosis of 
asbestosis of record for the Veteran; most notably, the 
autopsy report and death certificate failed to render a 
diagnosis of asbestosis.  Moreover, the various lay 
assertions of record are outweighed by the well-reasoned 
medical findings of the October 2009 VA examiner.  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for the cause of the 
Veteran's death, so there is no reasonable doubt to resolve 
in the appellant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

Service connection for the cause of the Veteran's death is 
denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


